

Exhibit 10.13


VIASYSTEMS GROUP, INC.
2003 STOCK OPTION PLAN
 
1.  Purpose. The Viasystems Group, Inc. 2003 Stock Option Plan (the “Plan”) is
intended to provide incentives which will retain and motivate employees of
Viasystems Group, Inc. (the “Company”) and of any parent corporation or
subsidiary corporation now existing or hereafter formed or acquired, by
providing them opportunities to acquire shares of the common stock, par value
$.01 per share, of the Company (“Common Stock”). Furthermore, the Plan is
intended to assist in aligning the interests of such employees to those of the
Company’s stockholders.


2.  Administration.
 
(a)  The Plan will be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). Whenever the Company shall have a
class of equity securities registered pursuant to section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Committee shall be
comprised solely of not less than two members who shall be “Non-Employee
Directors” within the meaning of Rule 16b-3(b)(3) (or any successor rule)
promulgated under the Exchange Act. The Committee is authorized, subject to the
provisions of the Plan, to establish such rules and regulations as it deems
necessary for the proper administration of the Plan and to make such
determinations and interpretations and to take such action in connection with
the Plan and any Stock Options (as defined below) granted hereunder as it deems
necessary or advisable, including, but not limited to, accelerating vesting or
exercisability of any Stock Options, extending the term or period of
exercisability (but in no event beyond ten (10) years after the date it is
granted) of any Stock Options, reducing the Exercise Price of any Stock Options
or waiving any terms or conditions applicable to any Stock Options. All
determinations and interpretations made by the Committee shall be binding and
conclusive on all participants and their legal representatives. No member of the
Board of Directors of the Company, no member of the Committee and no employee of
the Company shall be liable for any act or failure to act hereunder, except in
circumstances involving his or her bad faith, or for any act or failure to act
hereunder by any other member or employee or by any agent to whom duties in
connection with the administration of this Plan have been delegated. The Company
shall indemnify members of the Committee and any agent of the Committee who is
an employee of the Company, against any and all liabilities or expenses to which
they may be subjected by reason of any act or failure to act with respect to
their duties on behalf of the Plan, except in circumstances involving such
person’s bad faith.
 
(b)  The Committee may delegate to one or more of its members, or to one or more
agents, such administrative duties as it may deem advisable, and the Committee,
or any person to whom it has delegated duties as aforesaid, may employ one or
more persons to render advice with respect to any responsibility the Committee
or such person may have under the Plan. The Committee may employ such legal or
other counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion or computation received
from any such counsel, consultant or agent. Expenses incurred by the Committee
in the engagement of such counsel, consultant or agent shall be paid by the
Company, or the subsidiary or affiliate whose employees have benefited from the
Plan, as determined by the Committee.
 
3.  Participants. Participants will consist of such employees of and other
persons performing services for the Company and any parent corporation or
subsidiary corporation of the Company as the Committee in its sole discretion
determines to be in a position to impact the success and future growth and
profitability of the Company and whom the Committee may designate from time to
time to receive Stock Options under the Plan. The Committee shall consider such
factors as it deems pertinent in selecting participants and in determining the
type and amount of their respective Stock Options.
 
4.  Common Stock Available Under the Plan. The aggregate number of shares of
Common Stock that may be issued pursuant to Stock Options granted under this
Plan shall be 2,777,778 shares of Common Stock, which may be authorized and
unissued or treasury shares, subject to any adjustments made in accordance with
Section 6. Any shares of Common Stock that may be issued pursuant to a Stock
Option which for any reason is cancelled or terminated without having been
exercised shall again be available for issuance pursuant to Stock Options
granted under the Plan. The maximum aggregate number of shares of Common Stock
that may be issued pursuant to Stock Options that may be granted to any single
participant within any calendar year during the term of the Plan (as set forth
in Section 16) shall be 1,000,000 shares, subject to the adjustments provided in
Section 6. For purposes of the preceding sentence, such Stock Options that are
cancelled or repriced shall continue to be counted during the calendar year such
Stock Options were granted in determining such maximum aggregate number of
shares of Common Stock that may be granted to any single participant during the
term of the Plan.
 
5.  Stock Options.“Stock Options” will consist of awards from the Company that
will enable the holder to purchase a specific number of shares of Common Stock,
at set terms and at a fixed purchase price. Stock Options may be incentive stock
options (“Incentive Stock Options”), within the meaning of section 422 of the
Code, or Stock Options which do not constitute Incentive Stock Options
(“Nonqualified Stock Options”). The Committee will have the authority to grant
to any participant one or more Incentive Stock Options, Nonqualified Stock
Options, or both types of Stock Options. Stock Options shall be evidenced by
agreements in the form attached hereto as Exhibit A or in such other forms
(which need not be identical) as the Committee may from time to time approve;
provided, however, that in the event of any conflict between the provisions of
the Plan and any such agreements, the provisions of the Plan shall prevail. Each
Stock Option shall be subject to terms and conditions consistent with the Plan
as the Committee may impose from time to time, subject to the following
limitations:
 
(a)  Exercise Price. Except in the case of Stock Options granted through
assumption of, or in substitution for, outstanding stock options previously
granted by an acquired company, and except as a result of an adjustment event
referred to herein, each Stock Option granted hereunder shall have such
per-share exercise price as the Committee may determine at the date of grant,
subject to subsection (d) below.
 
(b)  Payment of Exercise Price. The option exercise price may be paid in cash
or, in the discretion of the Committee determined at the date of grant, by the
delivery of shares of Common Stock of the Company then owned by the participant,
provided such shares have been held for at least six (6) months. In the
discretion of the Committee, payment may also be made by delivering a properly
executed exercise notice to the Company together with a copy of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds to pay the exercise price. To facilitate the foregoing, the
Company may enter into agreements for coordinated procedures with one or more
brokerage firms. The Committee may prescribe any other method of paying the
exercise price that it determines to be consistent with applicable law and the
purpose of the Plan, including, without limitation, in lieu of the exercise of a
Stock Option by delivery of shares of Common Stock of the Company then owned by
a participant, providing the Company with a notarized statement attesting to the
number of shares owned, where, upon verification by the Company, the Company
would issue to the participant only the number of incremental shares to which
the participant is entitled upon exercise of the Stock Option. In determining
which methods a participant may utilize to pay the exercise price, the Committee
may consider such factors as it determines are appropriate.
 
(c)  Exercise Period. Stock Options granted under the Plan shall be exercisable
at such time or times and subject to such terms and conditions, including
vesting, as shall be determined by the Committee; provided, however, that no
Stock Option shall be exercisable later than ten (10) years after the date it is
granted. All Stock Options shall terminate at such earlier times and upon such
conditions or circumstances as the Committee shall in its discretion set forth
in such option agreement at the date of grant.
 
(d)  Limitations on Incentive Stock Options. Incentive Stock Options may be
granted only to participants who are employees of the Company or subsidiary
corporation of the Company at the date of grant and the per share exercise price
may not be less than 100% of the Fair Market Value of the Common Stock at the
date of grant. The aggregate market value (determined as of the time the option
is granted) of the Common Stock with respect to which Incentive Stock Options
are exercisable for the first time by a participant during any calendar year
(under all option plans of the Company) shall not exceed $100,000; provided that
to the extent stock options issued as Incentive Stock Options first become
exercisable during a calendar year in excess of such $100,000 limitation, such
excess Stock Option shall be treated as Nonqualified Stock Options. For purposes
of the preceding sentence, Incentive Stock Options will be taken into account in
the order in which they are granted. Incentive Stock Options may not be granted
to any participant who, at the time of grant, owns stock possessing (after the
application of the attribution rules of section 424(d) of the Code) more than
10% of the total combined voting power of all outstanding classes of stock of
the Company or any subsidiary corporation of the Company, unless the option
price is fixed at not less than 110% of the Fair Market Value of the Common
Stock on the date of grant and the exercise of such option is prohibited by its
terms after the expiration of five years from the date of grant of such option.
Notwithstanding anything to the contrary contained herein, no Incentive Stock
Option may be exercised later than ten years after the date it is granted.
 
6.  Adjustment Provisions; Change in Control.
 
(a)  If there shall be any change in the Common Stock of the Company, through
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, reclassification, split up, spin-off, combination of shares, exchange of
shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends) to stockholders of the Company,
an adjustment shall be made to each outstanding Stock Option such that each such
Stock Option shall thereafter be exercisable for such securities, cash and/or
other property as would have been received in respect of the Common Stock
subject to such Stock Option had such Stock Option been exercised in full
immediately prior to such change or distribution, and such an adjustment shall
be made successively each time any such change shall occur. In addition, in the
event of any such change or distribution, in order to prevent dilution or
enlargement of participants’ rights under the Plan, the Committee will have
authority to adjust, in an equitable manner, the number and kind of shares that
may be issued under the Plan, the exercisability and vesting provisions of
outstanding Stock Options, the exercise price applicable to outstanding Stock
Options, and the Fair Market Value of the Common Stock and other value
determinations applicable to outstanding Stock Options. Appropriate adjustments
may also be made by the Committee in the terms of any Stock Options under the
Plan to reflect such changes or distributions and to modify any other terms of
outstanding Stock Options on an equitable basis. In addition the Committee is
authorized to make adjustments to the terms and conditions of, and the criteria
included in, Stock Options in recognition of unusual or nonrecurring events
affecting the Company or the financial statements of the Company, or in response
to changes in applicable laws, regulations, or accounting principles.
Notwithstanding the foregoing, (i) any adjustment with respect to an Incentive
Stock Option shall comply with the rules of section 424(a) of the Code, and (ii)
in no event shall any adjustment be made which would render any Incentive Stock
Option granted hereunder other than an incentive stock option for purposes of
section 422 of the Code.
 
(b)  In the event of a Change in Control (as defined below), the Committee, in
its discretion, may take such actions as it deems appropriate with respect to
outstanding Stock Options, including, without limitation, accelerating the
exercisability or vesting of such Stock Options.
 
The Committee, in its discretion, may determine that, upon the occurrence of a
Change in Control of the Company, each Stock Option outstanding hereunder shall
terminate within a specified number of days after notice to the holder and, in
the event any holder does not exercise such holder’s Stock Options prior to such
date of termination, such holder shall receive, with respect to each share of
Common Stock subject to such Stock Option, an amount equal to the excess of the
Fair Market Value of such shares of Common Stock immediately prior to the
occurrence of such Change in Control over the exercise price per share of such
Stock Option, such amount to be payable in cash, in one or more kinds of
property (including the property, if any, payable in the transaction) or in a
combination thereof, as the Committee, in its discretion, shall determine.
 
A “Change in Control” of the Company shall be deemed to have occurred if,
subsequent to the Effective Date of this Plan, (A) any “person” (as such term is
defined in section 13(d) of the Exchange Act) other than Hicks, Muse, Tate &
Furst Incorporated or its affiliates, employees, officers, directors or
successors (the “HMTF Group”) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing a majority of the combined
voting power of the Company’s then outstanding voting securities, (B) a majority
of the Board of Directors shall consist of persons who are not Continuing
Directors (as defined below), (C) the Company shall merge with or consolidate
into any other corporation, other than a merger or consolidation which would
result in the holders of the voting securities of the Company outstanding
immediately prior thereto holding immediately thereafter securities representing
more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (D) the stockholders of the Company approve and
effect a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets.
 
For purposes of this Agreement, a “Continuing Director” shall mean, as of the
date of determination, any Person who (i) was a member of the Board of Directors
of the Company on the Effective Date of this Plan, (ii) was nominated for
election or elected to the Board of Directors of the Company with the
affirmative vote of a majority of the Continuing Directors who were members of
such Board of Directors at the time of such nomination or election, or (iii) was
nominated for election or elected to the Board of Directors of the Company
pursuant to the Stockholders Agreement, dated as of January 31, 2003, among the
Company and certain of its stockholders.
 
7.  Transferability. Stock Options granted under the Plan to a participant shall
not be transferable otherwise than by will or the laws of descent and
distribution, and shall be exercisable, during the participant’s lifetime, only
by the participant. In the event of the death of a participant, each Stock
Option theretofore granted to him or her shall be exercisable during such period
after his or her death as the Committee shall in its discretion set forth in
such Stock Option at the date of grant and then only by the executor or
administrator of the estate of the deceased participant or the person or persons
to whom the deceased participant’s rights under the Stock Option shall pass by
will or the laws of descent and distribution. Notwithstanding the foregoing, at
the discretion of the Committee, a Stock Option (other than an Incentive Stock
Option) may be transferred by a participant solely to the participant’s spouse,
siblings, parents, children and grandchildren or trusts for the benefit of such
persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including trusts for such persons,
subject to any restriction included in the award of the Stock Option.
 
8.  Other Provisions. The award of any Stock Option under the Plan may also be
subject to such other provisions (whether or not applicable to the Stock Option
awarded to any other participant) as the Committee determines, at the date of
grant, appropriate, including, without limitation, for the installment purchase
of Common Stock under Stock Options, for the forfeiture of, or restrictions on
resale or other disposition of, Common Stock acquired under any Stock Option,
for the acceleration of exercisability or vesting of Stock Options in the event
of a change in control of the Company, for the payment of the value of Stock
Options to participants in the event of a change in control of the Company, or
to comply with federal and state securities laws, or understandings or
conditions as to the participant’s employment in addition to but not
inconsistent with those specifically provided for under the Plan.
 
9.  Fair Market Value. For purposes of this Plan and any Stock Options awarded
hereunder, Fair Market Value shall be the closing price of the Company’s Common
Stock on the date of calculation (or on the last preceding trading date if
Common Stock was not traded on such date) if the Company’s Common Stock is
readily tradable on a national securities exchange or other market system, and
if the Company’s Common Stock is not readily tradable, Fair Market Value shall
mean the amount determined in good faith by the Committee as the fair market
value of the Common Stock of the Company; provided, however, in the event of a
Change in Control, the Fair Market Value shall be based on the actual
consideration paid for such Common Stock.
 
10.  Withholding. All payments or distributions made pursuant to the Plan shall
be net of any amounts required to be withheld pursuant to applicable federal,
state and local tax withholding requirements. If the Company proposes or is
required to distribute Common Stock pursuant to the Plan, it may require the
recipient to remit to it or to the corporation that employs such recipient an
amount sufficient to satisfy such tax withholding requirements prior to the
delivery of any certificates for such Common Stock. In lieu thereof, the Company
or the employing corporation shall have the right to withhold the amount of such
taxes from any other sums due or to become due from such corporation to the
recipient as the Committee shall prescribe. The Committee may, in its discretion
and subject to such rules as it may adopt (including any as may be required to
satisfy applicable tax and/or non-tax regulatory requirements), permit an
optionee to pay all or a portion of the federal, state and local withholding
taxes arising in connection with any Stock Options by electing to have the
Company withhold shares of Common Stock having a Fair Market Value equal to the
amount of tax to be withheld, such tax calculated at rates required by statute
or regulation.
 
11.  Tenure. A participant’s right, if any, to continue to serve the Company as
a director, officer, employee, or otherwise, shall not be enlarged or otherwise
affected by his or her designation as a participant under the Plan.
 
12.  Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not intended to
be subject to the Employee Retirement Income Security Act of 1974, as amended.
 
13.  No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Stock Option. The Committee shall
determine whether cash or other property shall be issued or paid in lieu of
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.
 
14.  Duration, Amendment and Termination. No Stock Options shall be granted more
than ten years after the Effective Date; provided, however, that the terms and
conditions applicable to any Stock Option granted prior to such date may
thereafter be amended or modified by mutual agreement between the Company and
the participant or such other persons as may then have an interest therein. The
Committee may amend the Plan from time to time or suspend or terminate the Plan
at any time. However, no action authorized by this Section 14 shall reduce the
amount of any outstanding Stock Option or change the terms and conditions
thereof without the participant’s consent. No amendment of the Plan shall,
without approval of the stockholders of the Company, (i) increase the total
number of shares of Common Stock which may be issued under the Plan or the
maximum number of shares of Common Stock that may be granted to any individual
under the Plan or (ii) modify the requirements as to eligibility for Stock
Options under the Plan; provided, however, that no amendment may be made without
approval of the stockholders of the Company if the amendment will disqualify any
Incentive Stock Options granted hereunder.
 
15.  Governing Law. This Plan, Stock Options granted hereunder, and actions
taken in connection herewith shall be governed and construed in accordance with
the laws of the State of Delaware (regardless of the law that might otherwise
govern under applicable Delaware principles of conflict of laws).
 
16.  Effective Date.
 
(a)  The Plan is adopted to give effect to the Company’s plan of reorganization
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
pursuant the confirmation order dated January 14, 2003, of the United States
Bankruptcy Court for the Southern District of New York. The Plan shall be
effective as of January 31, 2003 (the “Effective Date”), provided that the Plan
is approved by the stockholders of the Company within 12 months of the Effective
Date. Such approval of stockholders shall be a condition to the right of each
participant to receive any Stock Options hereunder. Any Stock Options granted
under the Plan prior to such approval of stockholders shall be effective as of
the date of grant (unless, with respect to any Stock Option, the Committee
specifies otherwise at the time of grant), but no such Stock Option may be
exercised or settled and no restrictions relating to any Stock Option may lapse
prior to such stockholder approval, and if stockholders fail to approve the Plan
as specified hereunder, any such Stock Options shall be cancelled.
 
(b)  This Plan shall terminate on January 31, 2013 (unless sooner terminated by
the Committee).
 
* * * * *
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 


 

IN WITNESS WHEREOF, the Company has caused this 2003 Stock Option Plan to be
signed by the undersigned duly authorized officer of the Corporation as of
January 31, 2003.





 
/s/ David J. Webster
 
David J. Webster
 
Senior Vice President


 

--------------------------------------------------------------------------------


 


EXHIBIT A


[Form of Stock Option Agreement]


VIASYSTEMS GROUP, INC.
NONQUALFIED STOCK OPTION AGREEMENT


THIS AGREEMENT (this “Agreement”) is made and entered into between Viasystems
Group, Inc., a Delaware corporation (“Group”), and the undersigned (the
“Holder”) in connection with the grant of an Option (hereinafter defined) under
the Viasystems Group, Inc. 2003 Stock Option Plan (the “Plan”).


WITNESSETH:


WHEREAS, the Holder is an employee of Group or a subsidiary corporation thereof
(such subsidiary corporation sometimes referred to herein as “Related Entities”;
Group and the Related Entities are collectively referred to herein as the
“Corporation”) in a key position or is an officer and/or director of the
Corporation, and Group desires to grant the Holder an Option through the Plan to
purchase shares of Stock (hereafter defined) of Group, and Holder desires to
accept the Option upon the terms, conditions and covenants set forth herein and
in the Plan.
 
NOW, THEREFORE, in consideration of these premises, the parties agree that the
following shall constitute the agreement between the Corporation and the Holder:
 
  Definitions. For purposes of this Agreement, the following terms shall have
the meanings specified below:
 

 
“Board of Directors” shall mean the board of directors of Group.

 

 
“Cause” shall be as defined by any employment agreement applicable to Holder or,
if none, shall mean termination of employment of Holder because of (i) Holder’s
conviction of, or plea of nolo contendere (or other similar plea) to, a felony
or a crime involving moral turpitude; (ii) Holder’s personal dishonesty,
incompetence, willful misconduct, willful violation of any law, rule, or
regulation (other than minor traffic violations or similar offenses) or breach
of fiduciary duty which involves personal profit; (iii) Holder’s commission of
material mismanagement in the conduct of Holder’s duties as assigned to him;
(iv) Holder’s willful failure to execute or comply with the policies of the
Corporation; (v) Holder’s failure to properly perform Holder’s stated
established duties, or intentional failure to perform Holder’s stated duties; or
(vi) the illegal use of drugs on the part of Holder.

 

 
“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

 
“Committee” shall have the meaning ascribed to such term under the Plan.

 

 
“Confidential Information” shall mean information about the Corporation,
including its respective businesses, products and practices, disclosed to or
known by the Holder as a direct or indirect consequence of or through the
employment by the Corporation. However, Confidential Information shall not
include under any circumstances any information with respect to the foregoing
matters which is (i) available to the public from a source other than Holder,
(ii) released in writing by the Corporation to the public or intentionally to
persons who are not under a similar obligation of confidentiality to the
Corporation and who are not parties to this Agreement or a similar agreement,
(iii) obtained by Holder from a third party not under a similar obligation of
confidentiality to the Corporation, or (iv) the subject of a written waiver
executed by the Corporation for the benefit of Holder.

 

 
“Disability” shall be construed under the appropriate provisions of the
long-term disability plan maintained for the benefit of employees of the
Corporation who are regularly employed on a salaried basis. The determination of
a Holder’s Disability, and the date of its commencement, shall be determined in
good faith solely by the Committee.

 

 
“Fair Market Value” shall mean the closing price of the Stock on the date of
calculation (or on the last preceding trading date if the Stock was not traded
on such date) if the Stock is readily tradable on a national securities exchange
or other market system, and if the Stock is not readily tradable, Fair Market
Value shall mean the amount determined in good faith by the Committee as the
fair market value of the Stock.

 

 
“Securities Act” shall mean the Securities Act of 1933, as amended.

 

 
“Stock” shall mean Group’s authorized par value $0.01 per share Common Stock
together with any other securities with respect to which Options (hereinafter
defined) or other rights granted hereunder may become exercisable.

 
  Grant of Nonqualified Option. Subject to the terms and conditions set forth
herein, Group grants to the Holder an Option (the “Option”) to purchase from
Group at a price per share (the “Exercise Price”) the number of shares of Stock
(the “Option Shares”) as both are set out on the signature page hereof subject
to adjustments as provided in Paragraph 9 hereof. The Option is not intended to
be an incentive option within the meaning of Section 422(a) of the Code.
 
  Notice of Exercise. This Option may be exercised, in accordance with Paragraph
8, to purchase all or a portion of the applicable number of Option Shares
exercisable by written notice to Group as provided in Paragraph 12, which notice
shall:
 

 
specify the number of shares of Stock to be purchased at the Exercise Price;

 

 
if the person exercising this Option is not the named Holder, contain or be
accompanied by evidence satisfactory to the Committee of such person’s right to
exercise this Option; and

 

 
be accompanied by (i) payment in full of the Exercise Price in the form of a
certified or cashier’s check payable to the order of Group, (ii) with the
Committee’s approval, a promissory note for the full Exercise Price, (iii) with
the Committee’s approval, payment in the form of shares of Stock owned by the
Holder which are of at least equal value to the aggregate Exercise Price payable
in connection with such exercise, provided, such shares have been held for at
least six (6) months, (iv) with the Committee’s approval, a share or shares of
Stock owned by the Holder and surrendered for actual or deemed multiple
exchanges of shares of Stock, provided, such shares have been held for at least
six (6) months, or (v) with the Committee’s approval, a combination of any of
(i) - (iv). The Committee may grant or withhold its approval under any or all of
the foregoing subsections (ii), (iii), (iv) or (v) in its sole and absolute
discretion.

 
  Investment Letter. Unless there is in effect a registration statement under
the Securities Act with respect to the issuance of the Option Shares (and, if
required, there is available for delivery a prospectus meeting the requirements
of Section 10(a)(3) of the Securities Act), the Holder (or, in the event of his
death, the person exercising the Option) shall, as an absolute condition to his
right to exercise the Option, deliver to Group an agreement or certificate
containing such representations, warranties, and covenants as Group may deem
necessary or appropriate to ensure that the issuance of shares of Stock pursuant
to such exercise is not required to be registered under the Securities Act or
any applicable state securities law. It is understood and agreed that under no
circumstance shall Group be obligated to file any registration statement under
the Securities Act or any applicable state securities law to permit exercise of
the Option or to issue any Stock in violation of the Securities Act or any
applicable state securities law.
 
  Transfer and Exercise of Nonqualified Option. The Option is not transferable
by the Holder otherwise than by operation of law or by will or the laws of
descent and distribution, and is exercisable, during the Holder’s lifetime, only
by the Holder. The Option may not be assigned, transferred (except by operation
of law or by will or the laws of descent and distribution), pledged, or
hypothecated in any way and shall not be subject to execution, attachment, or
similar proceeding. Any attempted assignment, transfer, pledge, hypothecation,
or other disposition of the Option or any rights hereunder or thereto contrary
to the provisions hereof, and the levy of any attachment or similar proceeding
upon the Option, shall be null and void and without effect. Notwithstanding the
foregoing, the Option may be transferred by the Holder solely to the Holder’s
spouse, siblings, parents, children and grandchildren or trusts for the benefit
of such persons or partnerships, corporations, limited liability companies or
other entities owned solely by such persons, including trusts for such persons.
 
  Status of Holder. The Holder shall not be deemed a stockholder of Group with
respect to any of the shares of Stock subject to this Option, except to the
extent that such shares shall have been purchased and issued. Group shall not be
required to issue or transfer any certificates for shares of Stock purchased
upon exercise of this Option until there is compliance with all applicable
requirements of law and this Agreement. This Agreement is not a contract of
employment and the terms of the Holder’s employment shall not be affected hereby
or by any agreement referred to herein except to the extent specifically so
provided herein or therein. Nothing herein shall be construed to impose any
obligation on the Corporation to continue the Holder’s employment.
 
  No Effect on Capital Structure. This Option shall not affect the right of
Group to reclassify, recapitalize or otherwise change its capital or debt
structure or to merge, consolidate, convey any or all of its assets, dissolve,
liquidate, windup, or otherwise reorganize and, by acceptance of this Agreement,
Holder agrees that Holder has no standing before any court to object to or
contest any such action.
 
  Conditions and Schedule for Exercise. Except as otherwise provided herein, all
Options shall expire no later than ten (10) years from the date of this
Agreement (the “Expiration Date”). Holder shall be entitled to exercise the
Options granted herein in accordance with the vesting schedule set forth on the
signature page hereof. Notwithstanding the provisions of the immediately
preceding sentence, all Option Shares shall become exercisable immediately prior
to a Change in Control (as defined in the Plan).
 
All other provisions of this Agreement to the contrary notwithstanding, in the
event of the termination of Holder’s employment with the Corporation either
voluntary or for Cause, all rights under this Agreement and the Option shall
terminate and shall thereupon be null and void effective upon such termination;
provided, however, any shares of Stock obtained through exercise prior to such
termination date in accordance with the terms of this Agreement shall remain the
sole and absolute property of the Holder.
 
In the event of the termination of Holder’s employment with the Corporation
other than as a result of Holder’s voluntary termination or Holder’s termination
by the Corporation for Cause, all rights under this Agreement and the Option
shall terminate and shall become null and void effective on the later of (i) the
date upon which Holder is no longer entitled to receive any benefits from Group
or any of its subsidiaries pursuant to any employment agreement applicable to
Holder or, in the absence of any employment agreement applicable to Holder, (ii)
thirty (30) days (or 180 days if because of death or Disability) after such
termination (as applicable, the “Extended Exercisability Period”); provided,
however, that in no event shall the Extended Exercisability Period extend beyond
the Expiration Date; and provided, further, any shares of Stock obtained through
exercise prior to such termination date in accordance with the terms of this
Agreement shall remain the sole and absolute property of the Holder. During such
Extended Exercisability Period, Holder (or Holder’s legal representative in the
event that Holder’s employment with the Corporation is terminated because of
death) shall have the right to exercise the Option with respect to all or any
part of the shares of Stock which such Holder was entitled to purchase (which
shall include for purpose of this Agreement a prorating of exercisability of
option shares between vesting dates) immediately prior to the time of such
termination.
 
  Adjustments Upon Changes in Capitalization, Merger, Etc. and Acceleration of
Exercisability. In the event that, by reason of any merger, consolidation,
combination, liquidation, reorganization, recapitalization, stock dividend,
stock split, split-up, split-off, spin-off, combination of shares, exchange of
shares or other like change in capital structure of Group (each, a
“Reorganization”), the Stock is substituted, combined, or changed into any cash,
property, or other securities, or the shares of Stock are changed into a greater
or lesser number of shares of Stock, the number and/or kind of shares and/or
interests subject to an Option and the Exercise Price or value thereof shall be
appropriately adjusted by the Committee to give appropriate effect to such
Reorganization. Any fractional shares or interests resulting from such
adjustment shall be eliminated.
 
All of the provisions of this paragraph to the contrary notwithstanding, Group
shall have the right to grant stock appreciation right agreements to others
and/or issue additional stock options, if such options are to others out of
authorized but unissued shares, even though the result of such stock
appreciation right agreements and/or stock options dilute either the percentage
of ownership of the Holder or the value per share of any Stock or Option herein
granted and, in any such event, Holder’s rights hereunder shall not be increased
in any way.
 
  Committee Authority. Any question concerning the interpretation of this
Agreement, any adjustments required to be made under Paragraph 9 of this
Agreement, and any controversy which may arise under this Agreement and/or any
paragraph hereof shall be finally determined by the Committee in its sole and
absolute discretion.
 
  Plan Controls. The terms of this Agreement are governed by the terms of the
Plan, which is made a part hereof as if fully set forth herein, and in the case
of any inconsistency between the terms of this Agreement and the terms of the
Plan, the terms of the Plan shall control.
 
  Notice. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered, sent by mail or sent by overnight
courier. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered on the date which it is personally delivered, or, whether
actually received or not, on the third business day after it is deposited in the
United States mail, certified or registered, postage prepaid or next business
day after it is sent by overnight courier, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. Group or Holder may change, at any time
and from time to time, by written notice to the other, the address previously
specified for receiving notices. Until changed in accordance herewith, Group and
the Holder specify their respective addresses as set forth below on the
signature lines on the last page hereof.
 
  Award Information Confidential. As partial consideration for the granting of
this Option, the Holder agrees that Holder will keep confidential all
information and knowledge that Holder has relating to the manner and amount of
participation in the Plan; provided, however, that such information may be
disclosed as required by law and may be given in confidence to the Holder’s
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan.
 
  Tax Withholding. By acceptance hereof, Holder hereby (i) agrees to reimburse
the Corporation by which Holder is employed for any federal, state, or local
taxes required by any government to be withheld or otherwise deducted by such
Corporation in respect of Holder’s exercise of all or a portion of the Option;
(ii) authorizes the Corporation by which the Holder is employed to withhold from
any cash compensation paid to the Holder or on the Holder’s behalf, an amount
sufficient to discharge any federal, state, and local taxes imposed on the
Corporation by which the Holder is employed, in respect of the Holder’s exercise
of all or a portion of the Option; and (iii) agrees that Group may, in its
discretion, hold the stock certificate to which Holder is entitled upon exercise
of the Option as security for the payment of the aforementioned withholding tax
liability, until cash sufficient to pay that liability has been accumulated, and
may, in its discretion, effect such withholding by retaining shares issuable
upon the exercise of the Option having a Fair Market Value on the date of
exercise which is equal (in the judgment of such Corporation) to the amount to
be withheld.
 
  Confidential Information. As partial consideration of the granting of this
Option, the Holder agrees that during Holder’s employment with the Corporation
or at any time thereafter, irrespective of the time, manner or cause of the
termination of this Agreement, Holder will not directly or indirectly reveal,
divulge, disclose or communicate to any person or entity, other than authorized
officers, directors and employees of the Corporation, in any manner whatsoever,
any Confidential Information of the Corporation or any direct or indirect
subsidiary or parent of the Corporation without the prior written consent of the
Chairman of the Board of Group.
 
  Successors. Except as otherwise provided herein, this Agreement is binding on
and enforceable by the heirs, successors, and assigns of the parties.
 
  Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, except to the extent that Delaware law is preempted by Federal law.
 
  Restriction on Shares. You acknowledge and agree that upon exercise of your
Option, if required in the opinion of counsel to Group, the certificates for
Common Stock, when issued, will have substantially the following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR PURSUANT TO THE SECURITIES OR “BLUE
SKY” LAWS OF ANY STATE. SUCH SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED, HYPOTHECATED OR OTHERWISE ASSIGNED, EXCEPT PURSUANT TO (i) A
REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH IS EFFECTIVE UNDER
SUCH ACT, (ii) RULE 144 UNDER SUCH ACT, OR (iii) ANY OTHER EXEMPTION FROM
REGISTRATION UNDER SUCH ACT.
 
  Enforceability; Binding Effect. If any provision of this Agreement shall be
held invalid or unenforceable by any court of competent jurisdiction, such
ruling shall not invalidate or render unenforceable the other provisions of this
Agreement, unless the result of such invalidation or unenforceability shall be
to deprive a party of the essential benefit of its bargain under this Agreement,
in which event either adversely affected party may immediately terminate this
Agreement. If any provision of this Agreement is found to be unenforceable, the
unenforceable provision shall be deemed modified to the extent required to
permit its enforcement in a manner most closely representing the intent of the
parties as expressed herein and all other provisions shall be and remain in full
force and effect. Subject to the prohibition on assignments, this Agreement
shall be binding upon and inure to the benefit of the parties to this Agreement
and their legal representatives, successors and assigns.
 


* * * * *


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, Group has caused this Nonqualified Stock Option Agreement to
be executed and the Holder has hereunto set Holder’s hand as of _______________.
 


GROUP:
VIASYSTEMS GROUP, INC.
101 South Hanley
St. Louis, Missouri 63105
         
By:
         
Name:
         
Title:
           
HOLDER:
       
Address:
         





 
OPTION TERMS:
 
Number of Option Shares:
       
Exercise Price:
$____ per share
   
Date of Grant:
             
Vesting Schedule:
 
1/3 of the Option Shares shall be exercisable on or after the Date of Grant; an
additional 1/3 of the Option Shares shall be exercisable on or after the
24-month anniversary of the Effective Date (as defined in the Plan), and the
remaining 1/3 of the Option Shares shall be exercisable on or after the 36-month
anniversary of the Effective Date.
     
Expiration Date:
10 years from the Date of Grant




